DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
REASONS FOR ALLOWANCE
Claims 1-11 are allowed.
The following is an examiner’s statement of reasons for allowance: 
The prior art taken either singularly or in combination fails to anticipate or fairly suggest the limitations of the independent claim 1 in such manner that a rejection under 35 U.S.C. 102 or 103 would be proper.
Regarding claim 1, Chiu (US 2020/0393638), which is considered to be the closest prior art, discloses a lens autofocus actuating device (Fig. 1 and para [0001]), comprises: 
a base (Fig. 1: 13), which has an upper surface (the upper surface of 13);
 a guide rail unit (guide pin 15), which is disposed on the upper surface of the base (13);
a lens carrier (Fig. 1 and para [0034]: 12); which is disposed above the base (13); 
an actuating member (SMA wires 17 and terminals 18), which is disposed on the upper surface of the base (see Fig. 1: SMA wires 17 and terminals 18 are disposed on top of the base 13) and has two electrode terminal pairs (18) and two shape-memory alloy wires (17), wherein each shape-memory alloy wire (17) is in contact with a corresponding protrusion (22) of the lens carrier (12) (para [0036]: “lens carrier 12 presents a frontal protrusion 22 for housing the SMA wire 17, in particular the protrusion has a lower apex 23 and the SMA wire 17 is held beneath it by the restraint action made by the two terminals 18, placed at a higher height (along the optical axis).”), and the two ends of each shape-memory alloy wire (17) are respectively connected to The actuator also includes a SMA wire 17 connected to two terminals 18 which are mounted on the bottom plate 13”), wherein the shape-memory alloy wires (17) are driven by electric current to produce thermal deformation and then actuate the lens carrier (12) to move relative to the base (13) (para [0046]: “when the SMA wire 17 is heated by current passage it shortens and exerts a force onto the lens carrier 12 moving it upwards such that the lens is focused up to the so-called macro position (i.e. focusing on a nearby plane).”); 
a shell (11), which is connected to the base (13) to cover at least the guide rail unit (15), the lens carrier (12) and the actuating member (17 and 18).
Chiu does not specifically teach:
a guide rail unit comprises: a fixing ring; and 
a plurality of position limiting members, which are respectively stood on the fixing ring; and a lens carrier located between the position limiting members, wherein an outer side surface has a plurality of cavities and a disposing space is consisted of one of the cavities and the corresponding position limiting members; and two shape-memory alloy wires disposed opposite to each other;
a plurality of balls, which are divided in a plurality groups, wherein each group of balls is positioned in the corresponding disposing space and in contact to the surface of the position limiting members and the cavities; and
two resilient members, which are disposed opposite to each other between an upper surface of the lens carrier and the shell, and provide a returning force to move the lens carrier toward the direction of the base after the shape-memory alloy wires are cooled.
In the same field of endeavor, Brown (US 2011/0279916) teaches a lens autofocus (at least in Figs. 1-2 and para [0103]), comprising a resilient member (Fig. 2: spring 23), which are disposed between an upper surface of the lens carrier (15) and the shell (housing 11) (see Fig. 1 and para [0074]: spring 23 being disposed between mount 15 and housing 11) and provide a returning force to move the lens carrier toward the direction of the base after the shape-memory alloy wires are cooled (para [0060-0061]). Accordingly, it would have been obvious to one of ordinary skill in the art before the effective filing date to modify the lens autofocus of Chiu by utilizing the claimed spring/resilient member as taught by Brown so that the biasing provided by the resilient/spring causes the SMA wire to expand moving the lens element 6 towards the image sensor 4.
The combination of Chiu and Brown fails to teach:
a guide rail unit comprises: a fixing ring; and 
a plurality of position limiting members, which are respectively stood on the fixing ring; and a lens carrier located between the position limiting members, wherein an outer side surface has a plurality of cavities and a disposing space is consisted of one of the cavities and the corresponding position limiting members; and two shape-memory alloy wires disposed opposite to each other;
a plurality of balls, which are divided in a plurality groups, wherein each group of balls is positioned in the corresponding disposing space and in contact to the surface of the position limiting members and the cavities. 
In the same field of endeavor, Gregory et al. (US 2014/0055630) teaches a camera apparatus comprising a lens system for focusing an image on the image sensor (para [0001]), comprising two shape-memory alloy wires disposed opposite to each other (Fig. 1: depicts two 
The combination of Chiu, Brown and Gregory fails to teach:
a guide rail unit comprises: a fixing ring; and 
a plurality of position limiting members, which are respectively stood on the fixing ring; and a lens carrier located between the position limiting members, wherein an outer side surface has a plurality of cavities and a disposing space is consisted of one of the cavities and the corresponding position limiting members; and 
a plurality of balls, which are divided in a plurality groups, wherein each group of balls is positioned in the corresponding disposing space and in contact to the surface of the position limiting members and the cavities and two shape-memory alloy wires disposed opposite to each other.
Thus claim 1 is found to be allowable. Claims 2-11 are also allowable due to their claim dependency. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Thomas Pham can be reached on 571-272-3689. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/EPHREM Z MEBRAHTU/Examiner, Art Unit 2872